United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0893
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On March 21, 2019 appellant filed a timely appeal from a September 26, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 10
percent permanent impairment of the right upper extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
OWCP accepted that on November 14, 2011 appellant, then a 44-year-old medical
technician, sustained right rotator cuff syndrome of the shoulder and allied disorders while in the
performance of duty. It paid her wage-loss compensation on the supplemental rolls commencing
January 9, 2012 and on the periodic rolls commencing March 11, 2012. OWCP subsequently
expanded acceptance of the claim to include right shoulder and upper arm acromioclavicular (AC)
sprain. It authorized right shoulder arthroscopic distal clavicle excision; right shoulder
arthroscopic extensive debridement of a superior labral tear, rotator cuff tear, and bursitis of the
right shoulder; and right shoulder open biceps tenodesis, which were performed on October 9,
2012 by Dr. Robert A. Creighton, an attending Board-certified orthopedic surgeon.
In a medical report dated June 2, 2015, Dr. Creighton diagnosed right shoulder partial
thickness rotator cuff tear, superior labral tear, AC arthritis. He advised that appellant had reached
maximum medical improvement (MMI) regarding her work-related conditions.
In a progress note dated April 28, 2017, Dr. Creighton indicated that appellant returned for
follow-up evaluation of her continued neck and arm pain, and residual disability of her right
shoulder which had already reached MMI.
On March 28, 2018 appellant filed a claim for a schedule award (Form CA-7).
On May 11, 2018 OWCP requested that Dr. Creighton provide a medical report indicating
whether appellant had reached MMI and an impairment rating utilizing the appropriate portions of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4 It afforded him 30 days to submit the requested information.
OWCP thereafter received a January 3, 2018 letter from Dr. Douglas S. McFarlane, an
orthopedic surgeon. Dr. McFarlane noted that appellant returned for a final disability evaluation
of her right shoulder pain. He reviewed her medical record and provided a history of her accepted
November 14, 2011 employment injuries, medical treatment, and diagnostic test results.

3

Docket No. 16-0393 (issued June 24, 2016); Docket No. 18-0645 (issued October 26, 2018).

4

A.M.A., Guides (6th ed. 2009).

2

Dr. McFarlane found that she was at MMI and had 12 percent permanent impairment of the right
upper extremity based on “residual lack of motion and weakness in this extremity.”
Dr. Creighton responded to OWCP’s May 11, 2018 letter on June 20, 2018 and noted that
he last evaluated appellant on April 28, 2017 for continued neck and arm pain, and residual
disability of the right shoulder, but that she had already reached MMI. He further noted her
accepted November 14, 2011 employment injury and the authorized right shoulder procedures he
performed on October 9, 2012. Dr. Creighton indicated that appellant subsequently suffered a fall
on April 5, 2014 and that she continued to have residual shoulder disability with slight limited
range of motion (ROM). He reported 150 degrees forward flexion, 50 degrees external rotation,
and internal rotation to L1. Dr. Creighton further reported that a functional capacity evaluation
showed that appellant was qualified for medium work with limited work above shoulder level. He
found that she had 10 percent permanent impairment of the right shoulder under the sixth edition
of the A.M.A., Guides.
On July 26, 2018 OWCP routed Dr. Creighton’s report, a statement of accepted facts
(SOAF), and the case file to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as
an OWCP district medical adviser (DMA), for review.
In a report dated September 14, 2018, the DMA noted his review of the medical record and
the SOAF. He utilized the diagnosis-based impairment (DBI) rating method of the sixth edition
of the A.M.A., Guides to calculate the extent of appellant’s right shoulder permanent impairment.
The DMA found that she had 10 percent permanent impairment of the right upper extremity based
upon a class 1 distal clavicle excision under Table 15-5, page 403. He noted that there was
“insufficient information in the case file to calculate an impairment rating utilizing the ROM rating
method.” The DMA noted that the report of Dr. Creighton had not documented the retained
percentage of appellant’s extension, abduction, or adduction. He determined that appellant had
reached MMI on April 28, 2017.
By decision dated September 26, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the right arm based on the opinions of Dr. Creighton and the
DMA. OWCP found that appellant had reached MMI on April 28, 2017 and that the period of the
award ran for 31.2 weeks (0.4 fraction of a day) from April 28 to December 2, 2017.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
5

Supra note 1.

6

20 C.F.R. § 10.404.

3

OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides.7 The Board has approved the use by OWCP of the
A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the body
for schedule award purposes.8
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning Disability and Health
(ICF).9 Under the sixth edition, the evaluator identifies the impairment class of diagnosis (CDX),
which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).10 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).11 Evaluators are directed to provide reasons for their
impairment choices, including the choices of diagnoses from regional grids and calculations of
modifier scores.12
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.13 If ROM is used as a stand-alone impairment rating
method, the total of ROM impairment for all units of function must be calculated. All values for
the joint are measured and combined.14 Adjustments for functional history may be made if the
evaluator determines that the resulting impairment does not adequately reflect functional loss and
functional reports are determined to be reliable.15
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the

7

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also id. Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
8

P.R., Docket No. 18-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

9

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, ICF: A Contemporary Model of Disablement.

10

Id. at 494-531.

11

Id. at 411.

12

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

13

A.M.A., Guides 461.

14

Id. at 473.

15

Id. at 474.

4

determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”16 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”17
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified. 18
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained rotator cuff syndrome of the right shoulder and
allied disorders, and later expanded the claim to include AC sprain of the right arm and shoulder
as employment related. It granted her a schedule award for 10 percent permanent impairment of
her right upper extremity.
The Board finds, however, that OWCP did not follow the procedures set forth in FECA
Bulletin No. 17-06. As noted above, FECA Bulletin No. 17-06 provides detailed instructions for
obtaining sufficient evidence to conduct a complete impairment evaluation of the upper
16

FECA Bulletin No. 17-06 (May 8, 2018).

17

Id.

18

See Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.808.6(f) (February 2013).

5

extremities.19 It indicates that, if the rating physician provides an assessment using the ROM
method, the DMA should independently calculate permanent impairment using both the ROM and
DBI methods and identify the higher rating. FECA Bulletin No. 17-06 further provides that the
evaluator should obtain three independent measurements for ROM of each affected body part and
that the greatest measurement should be used to determine the extent of impairment. 20 It indicates
that OWCP should instruct the physician to obtain three independent measurements. 21
OWCP referred appellant’s case to Dr. Harris, serving as a DMA. In his September 14,
2018 report, the DMA utilized the DBI rating method to calculate 10 percent permanent
impairment of appellant’s right upper extremity based upon a class 1 distal clavicle excision under
Table 15-5, page 403. He noted that there was “insufficient information in the case file to calculate
an impairment rating utilizing the ROM rating method.” The DMA noted that the report of
Dr. Creighton had not documented the retained percentage of appellant’s extension, abduction, or
adduction. He did not request that OWCP obtain from Dr. Creighton or other examining physician
three independent measurements of appellant’s ROM of the right shoulder as is required by a
DMA. As OWCP failed to obtain a medical report containing three independent measurements of
each ROM in accordance with the procedures set forth in the A.M.A., Guides and FECA Bulletin
No. 17-06, the Board will set aside the schedule award decision. The case will be remanded for
OWCP to obtain the evidence necessary to complete the rating process as described above. 22
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

19

Supra note 16.

20

Id.

21

Id.

22

J.V., Docket No. 18-1052 (issued November 8, 2018); M.C., Docket No. 18-0526 (issued September 11, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

